_ . Hand-Delivened

 

 

 

 

 

 

 

 

 

 

 

 

§ ` F|LED
§ CHARLOTTE, Nc
Ez_
MAR 1 9 2019
, § us olSTRlcT couRT ‘
UN[TED STAT`ES DLSTR|CT COURT § WESTERN D\STR‘CT OF NC
WESTERN D!STR\CT OF NOR`|'H CAROLlNA
(Charlotte Division)
Rashad Ranzy
Pianti'iT,
COMPLAINT
vs. Case No. 31 lq‘C.V#?)l
Crumley Roberts, _LLP
Defendant(s).
A. JURlSD\CTlON
Jur'¢sd`)ct'»on is proper in this court according to;
g 42 U.S.c.§1983
42 U.S.C. §1985
Other (Please specify)
B. PARTIES
‘l. Name of Pta`lnt`rrf: Rashad Ranz
Address: __ 1118 scottsdayle Rd
___ Char|otte NC, 28217
2' Name Of Defendant_ President: Christopher H. Roberts
Add[`BSSI ____ Crum|ey Roberts, LLP
2400 Freeman l\/!il| Rd
___ Greensboro, NC 27406
[S en'_lmoyed as President at Crum|ey Roberts, LLP
(Position/`i`rt\e) (Organ`lzation)

Case 3:19-'cV-00132-GC|\/| Document 1 Filed 03/19/19 Page 1 of 15

 

 

Was the defendant acting under the authority or coior ot state taw at the time
these ctairns occurred'? YES NO X , it “YES” briefiy exptain;

 

 

 

3. Name of Detendant.'
Address:

 

 

 

 

ts emp\oyed as at
(Position/Tit\e) (Organtzation)

Was the defendant acting under the authority or co\or of state law at the time
these ctaims occurred? YES NO , `rf “YES’° brietiy expiain:

 

 

 

4. Name of Deten'dant:
Address:

 

 

 

 

is emp\oyed as at
(Position/'l`itie) (Organization)

Was the defendant acting under the authority or cotor of state taw at the time
these claims occurred? YES NO , if "YES” briefiy expiain:

 

 

 

 

(Use additional sheets if necessary.)

C. NATURE OF CASE

Why are you bringing this case to oourt? Piease exptain the circumstances that ied to

the probtem.
%&/g//`//r¢>/m/ §’%507/,< ,J A/£/)(/

O)/z.a/(
/

 

Case»3:19-cv-00132-GCI\/| Documentl Filed 03/19/19 PageZof 15

 

C. Nature of case
|’m, oppressed and that is a synonym for slavery and the 13th amendment section 1. of the
United States Constitution- -the supreme law of the United States of America- prohibits
slavery. l “need” “justice,” numerous amendments of the United States Constitution-the
supreme law of the United states of America- have been denied and disparaged, on my behave
and the 9th amendment of the United States Constitution- -the supreme law of the United States
of America- prohibits that . l am, a victim, of Race and Disability discrimination, at the hands of
' the federal government and my mother(|, was functionally illiterate, when l graduated high
school, in 2005, the public school system, absolutely, failed me. | becamel informally educated,
as an adult. A computer, taught me how to read, around 2007 and the World Book dictionary,
which has the rules to writing in it, taught me how to write, which was published in 2015 [|, have
been homeless, sleeping outside and in shelters, for a substantial amount of years, for the past,
approximately, 10 years and learned how to write, by trying to stay away from my mother and
family in general and by spending my time at public libraries, in the Chicago|and area, in
|||inois. l’m, literallyl lucky l can read and write.] insignificant people; my mother and family in
general have cornered me into psychiatric hospitalsl numerous times, involuntary or against my
own will, and out of all the times l went to psychiatric hospitals, l only went to mental health
court once, and the Judge; deemed me, not a person subject to involuntary admission and
discharged me. l actually have the court document that states, that l was not a person subject
to involuntary admission. lVly mother has petitioned the “Judiciary” on two different occasions,
once in Chicago, lL and once in the city l’m currently in, which is Charlotte, NC, to be my
Guardian Ad Litem, but l did not meet the requirement to have a Guardian Ad Litem nor did l
want a Guardian Ad Litem, lVly mother has successfully manipulated the Social Security
administration office for my Social Security benefits without my permissionl lVly mother,
constantly tests my tolerance and rationalization, and tries to get me on, psychotropic,
medications, for no reason. She’s, actually frivolous and malicious. l’m trying, to disconnect
away from my mother and family in general, but my life has turned into an intricate and there are
many dilemmas, because l get deprived and disparaged of life often. l\/ly, current living
situation, which my mother has chosen, is disparaging and unsafe. The people, l live with,
including the property owner, constantly tests my tolerance and rationalization, they start too
many confrontations lVly, two, roommates also do drugs. l, have also been missing mail, at my
address of stay, 1118 Scottsdale rd. Charlotte, NC. As protected by the fourth amendment of
the United States Constitution-the supreme law of the United States of America- l have the right,
to be left alone and privacy. l have no problem with staying out of trouble, jail or prisonl and
keeping to myself, l just need to be left alone.)l and that is official through the eyes of the
“Judiciary,” as of 6/29/2015, and those court documents stating that can be gathered l have,
literature, that, literal|y, states that this nation, U.S.A., is convicted of race superiority and
according to, “Dorland’s ll/ledical Dictionary” Disability as defined by, the federal government
"inability to engage in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to last or has lasted for a continuous
period of not less than 12 months.” |’m, a person subject to arrested developmenta - a
temporary or permanent cessation of the process of development - and that is my Disability,
which is causing me anxiety-physiological concomitants include feelings of impending danger,
powerlessness, apprehension and tension- and l have been diagnosed with, Generalized
Anxiety Disorder-having anxiety for a least 6 months. l\/le being a victim, of Race and Disability
Discrimination, at the hands of the federal government is absolutely a “crime” and it “needs” to
be “remedied.” Attorneys (public defenders); County Judges and District Judges, in general, are

C. Nature of Case Pagel
Case 3:19-cv-00132-GCl\/l Document 1 Fi_led 03/19/19 Page 3 of 15

 

 

 

 

aware that l’m a victim, of Race and Disability Discrimination, at the hands of the federal
government and my mother, which is an offence, and the 5th amendment of the United States
Constitution- the Supreme law of the United States of America- prohibits being subject to the '
same offence, which is me being a victim, of Race and Disability Discrimination, at the hands of
the federal government and my mother, to be twice put in jeopardy of life or limb. lVly, life is in
jeopardy. l cannot “remedy” it myself, because l’m not endowed with the sophistication too(l am
far from a law student or graduate and came into, an, extremely, difficult fight with, violato'rs,
especially, of the United States Constitution-the supreme law of the united states of America );
it’s too big and complicated for me to handle and the problem keeps getting bigger, referring to
me, being victim, of Race and Disability discrimination, at the hands of the federal government
and my mother(Since, there is more than one state, involved in me being a victim, of Race and
Disability discrimination, at the hands of the federal government and my mother, l amaware
that, l’m going to have to go to the Supreme Court of the United States of America, for my, legal j*_
issues, to be completely terminated) and there are too many, government agencies or agencies v
sponsored by the governmentl depriving and disparaging me of life and l don't know who the,
legal, entities are. l, just found out that you cannot sue the “State” and they are only there for
criminal prosecution. They, are immune from being sued.

 

 

C. Nature of Case PageZ
Case 3:19-cv-00132-GCl\/l Document 1 Filed 03/19/19 Page 4 of 15

D. CAUSE OF /-\C`l`lON §

l allege that my constitutional rights, privileges or immunities have been violated and l
that the following facts form the basis for my allegations: (lf necessary you may attach ‘
additional pages)

a. (1) coun11; F@/@/A'%/U/)g/ S/:¢‘/~' /l/¢x/ pa 75

'(2) Supporting Facts'. (Describe exactly what each defendant did‘or did not §
do. State the facts cleariy in` your own words without citing any legal `I 1
aW Use additional sheets if necessary.) ' 7 'l

Q// 7// O'AA/ < A/L£’/ A/£')l/ pal€

 

 

 

b. (1) Count 21 ~ , §
(2) Supporting Facts: (Describe exactly what each defendant did or did not ' - l
do. State the facts clearly in your own words without citing any legal F - § l

authority Use additional sheets if necessary.) "

 

 

 

E. lNJURY

How have you been injured by the actions of the defendant(s)?

The law firm, Crumley Roberts, LLP, deprive m'e of life-that principle whereby organized beings
are endowed with certain powers and functions not associated with inorganic matterl as defined
in Dor|and’s l\/ledical Dictionary-by not appointing me an attomey/lawyer ( They, actually,
advertise, themselves as having, long-term, disability attorneys, on their website and that shall
not be construed to deny or disparage me) to pursue “Justice,” getting me out of my ordeal and
starting the process of “remedying” me being a victim, of race and disability discrimination at the
hands of the federal government and my mother,

 

 

 

Case 3:19-cv-00132-GC|\/| Document 1 Filed 03/19/19 Page 5 of 15

D. Cause of Action
(1)
Count1: Discriminating or depriving of life
(2)
Law firm, Crumley Roberts, LLP, discriminated against my case or complaint, because l’m an
African-American, man; the merits and liberty( l, sent law firm, Crumley Roberts, an email
stating my case or complaint, on the, 28th of February, 2019l and they did replay with an email
and phone call the same day. l, did not talk to anybodyl on the phone, from, the law firm, until
l\/larch 6, 2019, and the, unknown, person l was talking to, was frivolous which is malicious, and
tried to put me on a wild chase.). The, law firml was suppose to appoint me an attorney to
consult with and that attorney was to suppose listen; take things into consideration and use all
their knowledge and power to get me out of my ordea|( On l\/larch 19, 2019 l got jumped by my
roommate and her friends and there is a police report of the lncident. To the best of my
knowledge their where no arrest made. Things like this occur, because people in general do not
act prompt|y) make sure l do not suffer any morel then start the process of fixing my legal
issues or “suing.”

D. Cause of Action

Case 3:19-cv-00132-GCl\/l Document 1 Filed 03/19/19 Page 6 of 15

 

 

 

 

AW/% % /`0/)¢1/ §A€ 543 »’ A/&)l% 215 651
r. PRsvious LAwsurfs ANo AouiNisrRAnvs Rausr

l-lave you filed other iawsuits in state or federal court that deal with the same facts that

-are involved in this action? YES NO

lt your answer is “YES”, describe each iawsuit. (if'there is more than one lawsuit,
describe additional iawsuits on additional separate pages, using the same outline,)

1. Parties to previous iawsu`rl:s:
Plaintiff(s_):
Defendants(s):

 

 

2. Name of court and case or docket number:

 

3. Dispos`rl'_ion (for exampie, was the case dismissed? Was it appealed? is it still
pending?)

 

 

 

4. issued raised:

 

 

 

5. When did you hie the iawsuit?

 

Date'. l\/lonth/Y ear

6. When was it (will it be) decided’?

 

i-lave you previously sought informal or form relief from the appropriate administrative
officiais regarding the acts complained of in Part D? YES NO §

if your answer is "YES” briefry describe how relief was sought and the results if your
answer is “NO” explain why administrative relief was not sought

 

Case 3:19-cv-00132-GCl\/l Document 1 Filed 03/19/19 Page 7 of 15

 

 

F. Previous Lawsuits and Administrative Re|ief
First Lawsuit filed

Parties to previous lawsuits:
Plaintiffs(s): Rashad Ranzy
Defendant(s): Northern District of lllinois

Name of court and case or docket number:
Court: US District Courtfor the Northern District of |||inois. Docket number:
1:20150v04714

Disposition
Case, was dismissed with prejudicel because nature of suit was frivolous or fails to state
a claim.
issued Raised:
lf, you construe and analyzel the Amendments of the United States Constitution- the
supreme law of the United States of America- it, clearly, is saying that no person shall be
deprived or disparaged of |ife. Life, is that principle whereby organized beings are
endowed with certain powers and functions not associated with inorganic matter, as
defined in Dor|and’s l\/ledical Dictionary. Right here, in America, people go to, Law
School, to become endowed, with the principles and powers, to become attorneys,
lawyers and judges, so they can, serve and protect people, function, act accordingly
when people come into volition, rather they’re the person being violated or the person
doing the violating, with the United States Constitution-the supreme law of the United
States of America. l, have, been suffering for substantial parts of my life (existence),
and, am, literally, lucky to discover the meaning of my suffering, even though, l, have
been, experiencing, torture. |’m, a victim, of Race and Disability discrimination, at the
hands of the federal government and my mother, and l’m not endowed with the
sophistication to remedy it. l, need a, Law School graduate, to remedy me, being a
victim, of Race and Disability discriminationl at the hands of the federal government and
my mother. l, tried to sue, the Norther District of lL-the state-for an attorney/lawyerl to
remedy me being a victim, of race and disability discrimination, at the hands of the
federal government and my mother, because l could not find anyone, who had the want
and will, to remedy me being a victim of, race and disability discriminationl at the hands
of the federal government and my mother, and l could not remedy it myself, because
there are too many government agencies or agencies sponsored by the government
depriving and disparaging me of life(l’m basically, being bullied; there is nothing l can do
about it, and the problem continues to grow.) and l don’t know who the legal entities are.
l, also tried to sue, for shelter/housing- a place a refuge to dwell providing safety from §
danger, attack and observation-because l was homeless, sleeping outside, perplexed l l
and stuck. ljust found out, relatively recently, that you cannot sue the “state,” and they
are only there for criminal prosecution.
(Food For Thought: ln the book George Washinqton's Rules of Civilitv: written bv
George Washinqton (the first president of the United States of America) George
Washington wrote, “Reprehended not the imperfections of others for that belongs to
parents, masters, and superiors.”)

When did the you file the lawsuit: l\/lay 28, 2015

When was it decided: Jun 29, 2015

Second Lawsuit filed

Parties to previous lawsuits:
Plaintiffs(s): Rashad Ranzy
Defendant(s): Zacha§y T. Fardon

Name of court and case or docket number:

F. Previous Lawsuits and Administrative Re|ief Page 1

Case 3:19-cv-00132-GCl\/l Document 1 Filed 03/19/19 Page 8 of 15

Court: US District Courtforthe Northern District of lllinois Docket number
1 .2015cv07282

Disposition:
Case, was dismissed with prejudice, because nature of suit was frivolous or fails to state
a claim.
issued Raised: '
lf, you construe and analyze, the Amendments of the United States Constitution- the
supreme law of the United States of America- it, clearly, is saying that no person shall be
deprived or disparaged of life. Lifel is that principle whereby organized beings are
endowed with certain powers and functions not associated with inorganic matter, as
defined in Dor|and’s l\/ledical Dictionary. Right here, in America, people go to, Law
School, to become endowed, with the principles and powers, to become attorneys,
lawyers and judges, so they can, serve and protect peoplel function, act accordingly
when people come into volition, rather they’re the person being violated or the person
doing the violating, with the United States Constitution-the supreme law of the United
States of America, l, havel been suffering for substantial parts of my life (existence),
and, am, literally, lucky to discover the meaning of my suffering, even though, l, have '
been, experiencing, torture. l’m, a victim, of Race and Disability discrimination, at the
hands of the federal government and my mother, and l’m not endowed with the
sophistication to remedy it. l, need a, Law School graduate, to remedy me, being a
victim, of Race and Disability discrimination, at the hands of the federal government and
my mother. l, tried to sue, US Attorney, Zachary T Fardon, for the Norther District of
lL-the state-for an attorney/lawyer, to remedy me being a victim, of race and disability
discrimination, at the hands of the federal government and my mother, because l could
not find anyone, who had the want and will, to remedy me being a victim _of, race and
disability discrimination, at the hands of the federal government and my 'mother, and l
could not remedy it myself, because there are too many government agencies or
agencies sponsored by the government, depriving and disparaging me of life(l’m
basical|y, being bullied; there is nothing l can do about it, and the problem continues to
grow.) and l don’t know who the legal entities are. l, also tried to sue, for
shelter/housing- a place a refuge to dwell providing safety from'danger, attack and
observation- because l was homeless, sleeping outside, perplexed and stuck. ljust
found out, relatively recently, that you cannot sue the‘ ‘state ” and they are only there for
criminal prosecution '
(Food For Thought: ln the book George Washinqton' s Rules of Civilitv: written by
George Washinqton (the first president of the United States of America) George
Washington wrote, “Reprehended not the imperfections of others for that belongs to
parents, masters, and superiors.”)

When did the you file the lawsuit: August 19, 2015

When was it decided: Nov 06, 2015

Third Lawsuit filed

Parties to previous lawsuits:
Plaintiffs(s): Rashad Ranzy
Defendant(s): Northern District of lllinois:

Name of court and case or docket number
Court: US District Court forthe Northern District of |||inois. Docket number:
1:20150v10535

Disposition
Case, was dismissed with prejudice, because nature of suit was frivolous or fails to state
a claim.

F. Previous Lawsuits and Administrative Re|ief Page 2

Case 3:19-cv-00132-GCl\/l Document 1 Filed 03/19/19 ~Page 9 of 15

 

issued Raised:
lf, you construe and analyze, the Amendments of the United States Constitution- the
supreme law of the United States of America- it clearly, is saying that no person shall be
deprived or disparaged of life. Life, is that principle whereby organized beings are
endowed with certain powers and functions not associated with inorganic matter, as
defined in Dor|and’s l\/ledical Dictionary. Right here, in America, people go to, Law
Schooll to become endowed, with the principles and powers, to become attorneysl
lawyers and judges, so they can, serve and protect people, function, act accordingly
when people come into volition, rather they’re the person being violated or the person
doing the violating, with the United States Constitution-the supreme law of the United
States of America, l, have, been suffering for substantial parts of my life (existence),
and, am, literally, lucky to discover the meaning of my suffering, even though, i, have
been, experiencing, torture. |’m, a victim, of Race and Disability discrimination, at the
hands of the federal government and my mother, and l’m not endowed with the
sophistication to remedy it. i, need a, Law School graduate, to remedy me, being a_ §
victim, of Race and Disability discrimination, at the hands of the federal government and
my mother. l, tried to sue, the Norther District of iL-the state-for an attorne,y/|awyer, to
remedy me being a victim, of race and disability discrimination, at the hands of the
federal government and my motherl because l could not find anyone, who had the want
and will, to remedy me being a victim of, race and disability discrimination, at the hands
of the federal government and my mother, and l could not remedy it myself, because
there are too many govemment agencies or agencies sponsored by the government
depriving and disparaging me of life(l’m basicaiiy, being bullied; there is nothing l can do
about it and the problem continues to grow.) and | don’t know who the legal entities
are. l, also tried to sue, for sheiter/housing- a place a refuge to dwell providing safety
from danger, attack and observation- because l was homeless, sleeping outside,
perplexed and stuck. l just found out relatively recently, that you cannot sue the‘ state,”
and they are only there for criminal prosecution.
(Food For Thought: in the book George Washinqton' s Rules of Civilitv: written bv
George Washinqton (the first president of the United States of America) George
Washington wrote, “Reprehended not the imperfections of others for that belongs to
parents masters, and superiors. ”)

When did the you file the lawsuit: November 23, 2015

When was it decided: December 1l 2015

Fourth Lawsuit filed

 

Parties to previous iawsuits:
Plaintiffs(s): Rashad Ranzy
Defendant(s): Northern District of illinois

Name of court and case or docket number:
Court: US District Court for the Northern District of illinois. Docket number:
1 :2015cv11841

Disposition:
Case, was dismissed with prejudice, because nature of suit was frivolous or fails to state
a claim.
issued Raised:
lf, you construe and analyze, the Amendments of the United States Constitution- the
supreme law of the United States of America- it clearly,_ 1s saying that no person shall be
deprived or disparaged of life. Life, is that principle whereby organized beings are
endowed with certain powers and functions not associated with inorganic matter, as
defined in Dor|and’s l\/ledical Dictionary. Right herel in Americal people go to, Law

F. Previous Lawsuits and Administrative Re|ief Page 3 __

Case 3:19-cv-00132-GCl\/l Document 1 Filed 03/19/19 Page 10 of 15

 

 

 

 

 

 

 

 

§:
1::'
§,
§
i_

§.
1~,,
,,,

 

School, to become endowed, with the principles and powersl to become attorneys,
lawyers and judges, so they can, serve and protect people, function, act accordingly
when people come into volition, rather they’re the person being violated or the person
doing the violating, with the United States Constitution-the supreme law of the United
States of America. l, have, been suffering for substantial parts of my life (existence),
and, am, literally, lucky to discover the meaning of my sufferi`ng, even though, l, have
been, experiencing, torture. |’m, a victim, of Race and Disability discrimination,'at the
hands of the federal government and my mother, and l"m not endowed-with the
sophistication to remedy it. l, need al Law School graduate, to remedy me, being a
victim, of Race and Disability discrimination, at the hands of_the federal government and
my mother. l, tried to sue, the Norther`DistriCt of lL-the state-for an attorney/lawyer, to
remedy me being a victim, of race and disability discrimination, at the hands of the
federal government and my mother, because l could not find anyone, who had the want
and will, to remedy me being a victim of, race and disability discrimination, at the hands
of the federal government and my mother, and l could not remedy it myself, because
there are too many government agencies or agencies sponsored by the government
depriving and disparaging me of life(l’m basically, being bullied; there is nothing l'can do
about it, and the problem continues to grow.) and | don’t know who the legal entities
are. l, also tried to sue, for shelter/housing- a place a refuge to dwell providing safety
from danger, attack and observation-because l was homeless, sleeping outside,
perplexed and stuck. ljust found out relatively recently, that you cannot sue the “state,"
and they are only there for criminal prosecution.

(Food For Thought: in the book George Washinqton's Rules of Civilitv: written bv
George Washinqton (the first president of the United States of America) George '
Washington wrote “Reprehended not the imperfections of others for that belongs to
parents, masters, and superiorsl ”) 1

When did the you file the lawsuit: December 30,2015

When was it decided: January 5, 2016

v Fifth Lawsuit filed

Parties to previous lawsuits: `
Plaintiffs(s): Rashad Ranzy
Defendant(s): Northern District of illinois

Name of court and case or docket number: ` ` ` _

Court: US D1strlct Court forthe Northern Dlstnct of |||inois. Docket number ' '

1: 20160v01733 '

Disposition: ~ '

Case, was dismissed with prejudice, because nature of suit was frivolous or fails to state
a claim. 1

issued Raised: '

lf, you construe and analyze, the Amendments of the United States Constitution- the
supreme law of the United States of America- it clearly, is saying that no person shall be
deprived or disparaged of life. Life, is that principle whereby organized,beings are -
endowed with certain powers and functions not associated with inorganic matter, as `
defined' 1n Dor|and’ s l\/ledical Dictionary. Right here, in America, people go to, Law
School, to become endowed, with the principles and powers, to become attorneys,
lawyers and judges, so they can, serve and protect people function, act accordingly '
when people come into volition, rather they’re the person being violated .or the person
doing the violating, with the United States Constitution-the supreme law'of the United
States of America. l, have, been suffering for substantial parts of my life (existence),
and, am, literally, lucky to discover the meaning of my_ suffering, even though,`|, have

F. Previous Lawsuits and Administrative Re|ief Page 4

Case 3: 19- c-v- -00132- GCl\/l Document 1 Filed 03/19/19 Page 11 of 15

 

 

 

 

 

 

 

been, experiencing, torture. |’m, a victim, of Race and Disability discriminationl at the
hands of the federal government and my mother, and»l’m not endowed with the
sophistication to remedy 1t. l, need a, Law School graduate, to remedy me, being a
victim, of Race and Disability discrimination, at the hands of the federal government and
my mother. |, tried to sue, the Norther District of iL-the state-for an attorney/iawyer, to
remedy me being a victim, of race and disability discrimination,' at the hands 'of the
federal government and my motherl because l could not find-anyonel who had the want
and will, to remedy me being a victim of, race and,dis~abiiity discrimination,` at`»the'hands l
of the federal government and my mother, and l could not'remedy 1t myself, because
there are too many government agencies or agencies sponsored by the-government
depriving and disparaging me of life(l’m basically, being bullied; there is nothing l can do
about it, and the problem continues to grow.) and l don’t know who the legal entities
are. l, also tried to suel for shelter/housing- a place a refuge to dwell providing'safety
from danger, attack and observation- because l was homeless-, sleeping outside `
perplexed and stuck. l just found out relatively recently, that you cannot sue the “state, ”
and they are only there for criminal prosecution.
(Food For Thought: in the book George Washinqton' s Rules of Civilitv: written by
George Washinqton (the first president of the United States of America) George `
Washington wrote, “Reprehended not the imperfections of others for that belongs to
parents, masters, and superiors. ”) »

When did the you file the lawsuit: January 29, 2016 »

When was 1tdec1ded l\/lay 26, 2016

Sixth Lawsuit filed

Parties to previous lawsuits: '
Plaintiffs(s): Rashad Ranzy
Defendant(s): Northern District of illinois

Name of court and case or docket number:
Court: US District Court forthe Northern District of lillnoi_s. Docket number
1: 2016cv05938

Disposition: ' -
Case, was dismissed with prejudice, because nature of suit was frivolous or fails to state
a claim. ~ .
issued Raised: ' ' 1
lf, you construe and analyze, the Amendments of the United States Constitution- the
supreme law of the United States of America- it clearly, is saying,that no person shall be
deprived or disparaged of iife. Life, is that principle whereby organized beings ~are'. '_-
endowed with certain powers and functions not associated with inorganic matterl as
defined in Dor|and’s l\/ledical Dictionary. Right here, in America, people-go`to,' Law
School, to become endowed, with the principles andpowers,' to' become atto`rneys_,
lawyers and judges, so they can, serve and protect-people, function, act accordingly
when people come into volition, rather they’re the person being violated or the person
doing the violating, with the United States Constitution- the supreme law of the United 1' '
States of America l, have been suffering for substantial parts of my life (existence)
and, am, literally, lucky to d1scover the meaning of my suffering, even though, l, have '
been, experiencing, torture. l’ m, a victim, of Race and Disability discrimination ,§at the v
hands of the federal government and my mother, and l’m not endowed with the `
sophistication to remedy it. l,’ need a, Law Schooi graduatel to remedy me,~ being a
victim, of Race and Disability discrimination, at the hands of the federal government and
my mother. l, tried to sue, the Norther District of |L-the state-for an attorney/lawyer, to
remedy me being a victim, of race and disability discrimination, at the hands of the

F. Previous Lawsuits and Administrative Re|ief Page 5

Case 3: 19- c-v- 0-0132- GCl\/l Document 1 Filed 03/19/19 i3age 12 of 15

 

federal government and my mother, because l could not find anyone, who had the want
and will, to remedy me being a victim of, race and disability discrimination, at the hands
of the federal government and'my mother, and | could not remedy it myselfl because
there are too many government agencies or agencies sponsored by the government
depriving and disparaging me of life(l’ m basically, being bullied; there is nothing l can do
about it, and the problem continues to grow.) and | don’t know who the legal entities
are l, also tried to sue for sheiter/housing- a place a refuge to dwell providing safety
from danger, attack and observation- because i was homeless, sleeping outside,
perplexed and stuck. l just found out relatively recently, that you cannot sue the “state, ”
and they are only there for criminal prosecution.
(Food For Thought: in the book George Washinqton' s Rules of Civilitv: written bv
George Washinqton (the first president of the United States of America) George
Washington wrote, “Reprehended not the imperfections of others for that belongs to
parents masters and superiors. ”)

When did the you file the iawsuit: June 7, 2016 .

_ When was it decided: Sep 26, 2016

F. Previous Lawsuits and Administrative Re|ief Page 6

Case 3:19-cv-00132-GCl\/l Document 1 Filed 03/19/19 Page 13 of 15

 

 

 

 

 

 

G. REQUEST FOR RELiEF

| believe l arn entitled to the following reiief:

 

%@//,\//}Z/'/’)/ML/' <Adé/.' /{/C)(% /O/Adm€

 

 

 

 

 

 

JURY 'i'RiAL REQUESTED YES NO X

 

 

l - l .
Signed_at_ (/<HL//¢hi] /\/C on g //¢' //£/

(Location) (Date)

jKZ/[/ ,YA//~,v/‘W/

Signature

Address:

 

1118 Scottsdaie Rd
Charlotte NC, 28217
Phane: (704)91 0-6294 ___----

E-M `l: Sh d b 241987 li .
m C_%cts_c_oo%gz_&civi£as% :OSS- v- ry ' C° ot>t_ment't_i=t_u ied 03/19/19 Page 14 0115

G. Request For Re|ief
`i'he appropriate, thing to do, is to appoint me an attorney, that will listen; take things into
consideration and will not deprive nor disparage me of iife. An attorneyl who will do their best
and not the bare minimum. l “need” an “attomey” who will use all their knowledge and power to
relieve me from my ordeal, make sure l don't suffer any more, and start to process of remedying
me being a victim, of Race and Disability discrimination, at the hands of the federal government
and my mother. l\/iy, common sense, tells me that after a, serious, consultation, an excellent
and enthusiastic attorney/lawyer, one that isl absolutely, into their profession and not influenced
to deprive or disparage me, of my constitutional rightsl could get me an apartment because my
current living situation is disparaging and unsafe, and money accommodations for clothing, food
and etc. until me being a victim, of Race and Disability discriminationl at the hands of the federal
government and my mother, is “terminated.”

 

G. Request For Reiife
Case 3:19-cv-00132-GCl\/l Document 1 Filed 03/19/19 Page 15 of 15

